Citation Nr: 0402355	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  99-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a fungus disorder of the right ankle and leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office in Buffalo, New 
York (the RO).

Procedural history

The veteran served on active duty from February 1946 to 
November 1947 and from September 1950 to October 1951.

The RO denied a claim of entitlement to service connection 
for a fungus and skin condition of the right ankle and leg in 
a March 1953 decision.  The veteran did not appeal that 
decision.

In July 1997, the RO received the veteran's request to reopen 
the claim of entitlement to service connection for a fungus 
disorder of the right ankle and leg.  In a May 1998 rating 
decision, the RO declined to reopen the claim.  The veteran 
disagreed with the May 1998 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 1999.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in May 2003.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.

Issue not on appeal

In May 1998, the RO denied a claim of entitlement to service 
connection for a left knee disability.  The veteran perfected 
an appeal of this issue with the submission of a substantive 
appeal (VA Form 9) in May 1999.  Notwithstanding this, in 
October 2002, the veteran advised the RO that he never filed 
a claim for service connection for a left knee disability.  
In March 2003, the RO notified him by letter that the issue 
of service connection for a left knee disability was deemed 
to have been withdrawn.  See 38 C.F.R. § 20.204 (2003).  The 
veteran did not thereafter indicate that this 
characterization of that claim was incorrect.  The issue of 
entitlement to service connection for a left knee disorder, 
accordingly, is not before the Board at this time.


FINDINGS OF FACT

1.  In an unappealed March 1953 rating decision, the RO 
denied service connection for a fungus disorder of the right 
ankle and leg.

2.  The evidence associated with the claim file subsequent to 
the RO's March 1953 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's March 1953 decision denying service connection 
for a fungus disorder of the right ankle and leg is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003); Veterans Regulation No. 2(a), pt. II, par. III; VA 
Regulation 1008; effective January 26, 1936, to December 31, 
1957.

2.  Since the RO's March 1953 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for a fungus disorder of 
the right ankle and leg is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a fungus disorder of the right ankle and leg, 
which was previously denied by the RO in March 1953.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The veteran was notified by the May 1998 rating decision, by 
the March 1999 statement of the case (SOC), and by the 
September 2002 supplemental statement of the case (SSOC) of 
the pertinent law and regulations and of the need to submit 
additional evidence on his claim.  The veteran was informed 
that he needed to submit new and material evidence and of the 
definition of new and material evidence by the May 1998 
rating decision.  

More significantly, a letter was sent to the veteran in May 
2001 that specifically referenced the VCAA.  Crucially, the 
veteran was informed by means of this letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one-year period has now expired. 

The Board concludes that the VCAA notification letter sent to 
the veteran in May 2001 is legally sufficient.  In Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003) [the 
PVA case] the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) 
are invalid to the extent they provide a claimant "not less 
than 30 days" to respond to a VCAA notification letter 
because the regulations are contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.  In this case, the letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, in the PVA case, the Federal Circuit was concerned 
with the "premature denial" of a claim before the one-year 
period for submitting evidence had expired.  In other words, 
the Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has had well over a year to submit 
new and material evidence to reopen his claim, which was 
filed in July 1997.  

Also, the Federal Circuit's concern in the PVA case that a 
claimant would be unaware of the time he had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The veteran in this case has been made aware on 
numerous occasions, in response to the various 
statement/supplemental statements of the case and the 90-days 
notice of transfer of the claims file to the Board, that he 
had more time to submit evidence.  The veteran has, as a 
matter of fact, been provided at least two years to submit 
evidence after the VCAA notification, and it is apparent that 
he has submitted everything he intends to submit.

In addition, and significantly, newly-enacted legislation has 
effectively nullified the PVA ruling.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____) [reinstating VA's authority to make decisions on all 
claims without waiting for expiration of the one-year VCAA 
notice period, provided that appropriate development under 
currently existing law has been accomplished].  This 
legislation was made retroactively effective from the date of 
passage of the VCAA, November 9, 2000, and is therefore 
applicable to this case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  See also Veterans Regulation No. 
2(a), pt. II, par. III; VA Regulation 1008; effective January 
26, 1936, to December 31, 1957.  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
prior to this date, namely in July 1997, the earlier version 
of the law remains applicable in this case.  The relevant law 
is stated immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
fungus disorder of the right ankle and leg.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Evidence of record in March 1953

The last final decision denying the veteran's claim of 
entitlement to service connection for a fungus disorder of 
the right ankle and leg was in March 1953.  
The RO concluded in March 1953 that the available evidence of 
record failed to reveal any evidence of a skin condition of 
the right ankle and leg.  

At the time of the March 1953 rating action, the evidence 
then of record did not establish that the veteran had a 
currently diagnosed fungus and skin condition of the right 
ankle and leg [Hickson element (1)].  In addition, his 
service medical records show that his skin had been evaluated 
as normal on every examination, and do not indicate that a 
skin or fungus problem had been accorded treatment during 
service, or that he had made complaints pertaining to any 
such problem.  Hickson element (2), in-service incurrence of 
disease or injury, was also not met, and it follows that 
Hickson element (3), medical nexus, was similarly not met.  

Evidence received since March 1953

Evidence added to the record since the March 1953 denial of 
the veteran's claim of entitlement to service connection for 
a skin condition includes a copy of a VA Index to Register of 
Patients Card, verifying that the veteran was a patient at 
the Bath, New York, VA Medical Center from December 1, 1947, 
to December 17, 1947.
This evidence, although new, is not material in that it does 
not demonstrate the presence of a skin disorder.  Moreover, 
the December 1947 VA hospitalization was between the 
veteran's two periods of service.  Even if the reason for the 
hospitalization was a skin problem, the veteran was presumed 
to have been in sound condition at the outset of his second 
period of enlistment.  Cf. 38 U.S.C.A. § 1111 (West 2002).  
In short, this evidence does not tend to establish any of the 
Hickson elements.

Also of record is a report of a November 1997 VA general 
medical examination.  The veteran's only complaints were 
about bilateral knee pain.  After examination, there was no 
diagnosis of skin disease.  This evidence does not tend to 
establish any of the three Hickson elements.  

The evidence also includes testimony presented before the 
undersigned at a May 2003 personal hearing.  The veteran 
testified that he had been treated both during service and 
following his separation therefrom for a skin disorder of the 
right ankle, which he described as a rash that later became 
an open sore.  He indicated that he was last accorded 
treatment for this disability in 1953.  He stated that he no 
longer had ulcerations on his right leg unless he scratched 
or rubbed his leg.  

The veteran's testimony does not demonstrate that a fungus 
disorder of the right ankle or leg is currently manifested.  
Indeed, the veteran appeared to testify that he has not had 
such problems since 1953.  The Board observes in passing that 
the veteran's testimony is congruent with the evidence added 
to the record since 1953, which included to medical reports 
documenting skin problems.  

The March 1953 rating decision whereby service connection for 
a fungus disorder of the right ankle and leg was premised on 
a finding that such a disorder was not shown by the evidence.  
No evidence received by VA since that rating decision shows 
otherwise.  Accordingly, new and material evidence has not 
been submitted as to Hickson element 1, current, disability, 
and the veteran 's claim fails on that basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) [there must be new and material 
evidence as to any aspect of the veteran's claim which was 
lacking at the time of the last final denial in order to 
reopen the claim]. 
 
The Board additionally notes that new and material evidence 
has also not been submitted as to the other two Hickson 
elements, in-service incurrence of disease or injury and 
medical nexus.  

With respect to in-service incurrence, the veteran's recent 
testimony amounts to a reiteration of contentions he made in 
his November 1952 application for VA compensation and as such 
is not new.  

With respect to medical nexus, to the extent that any 
statement by the veteran in support of his claim is intended 
as an attempt to establish that he has a skin disorder which 
is related to his military service, it is now well 
established that lay statements cannot be used to establish a 
nexus between a current disability and service. The Court has 
held that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  Here, the veteran's statements, 
unsupported by medical evidence, are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically noted "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  The veteran's statements are therefore not 
material.  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the March 1953 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
that claim.  Accordingly, new and material evidence has not 
been received, and the veteran's claim of entitlement to 
service connection for a fungus disorder of the right ankle 
and leg is not reopened.

Additional comments

Because the claim has not been reopened, the VCAA duty to 
assist does not attach.
The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a fungus 
disorder of the right ankle and leg is not reopened.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



